15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                               
 1                         UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3     
 4                                  August Term, 2015 
 5                                              
 6                (Argued:  March 22, 2016            Decided: July 21, 2016) 
 7                                              
 8                               Docket No. 15‐3462‐cv 
 9    ________________________________________________________________________ 
10                                              
11     ORCHARD HILL MASTER FUND LTD., FORE MULTI STRATEGY MASTER FUND, LTD., 
12       SILVERBACK ARBITRAGE MASTER FUND LIMITED, SMI DEFENSIVE LP, CAPITAL 
13                            VENTURES INTERNATIONAL, 
14                                              
15                                                 Plaintiffs‐Appellants, 
16                                                             
17                              FAIRWAY FUND LIMITED, 
18                                                   
19                                                Plaintiff, 
20                                              
21                                          ‐ v. ‐ 
22                                              
23                       SBA COMMUNICATIONS CORPORATION, 
24                                              
25                                                  Defendant‐Appellee. 
26    ________________________________________________________________________ 
27 
28    Before:       JACOBS and HALL, Circuit Judges, and RESTANI, Judge. 
29     
30          Appeal  from  a  judgment  of  the  United  States  District  Court  for  the 
31    Southern District of New York (Batts, J.) dismissing plaintiffs’ breach of contract 
32    claim.  Plaintiffs  held  two  convertible  notes  issued  by  defendant.  The  notes 
33    contained  a  conversion  option  that  allowed  the  holders  to  forego  repayment  of 
                                                    
      
          The  Honorable  Jane  A.  Restani,  Judge  for  the  United  States  Court  of 
      International Trade, sitting by designation.  
                                                     1 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                   
 1    the  principal  in  exchange  for  equity  shares  or  cash  in  the  defendant  company. 
 2    Plaintiffs  converted  their  notes  into  equity  and/or  cash.  After  the  conversion, 
 3    defendant  did  not  pay  plaintiffs  the  accrued  interest  on  the  notes.  Plaintiffs 
 4    brought  suit  alleging  breach  of  contract.  The  district  court  dismissed  the  claim. 
 5    We affirm the district court’s dismissal because the plain terms of the indentures 
 6    do not entitle the plaintiffs to the final interest payment they seek. 
 7     
 8           AFFIRMED. 
 9     
10     
11                                       HARRY N. NISKA,  
12                                              John B. Orenstein (on the brief), Ross 
13                                              Orenstein & Baudry LLC, Minneapolis, 
14                                              MN, for Plaintiffs‐Appellants Orchard Hill 
15                                              Master Fund Ltd., Fore Multi Strategy Master 
16                                              Fund, Ltd., Silverback Arbitrage Master Fund 
17                                              Limited, Smi Defensive LP, and Capital 
18                                              Ventures International.  
19                                        
20                                       JOSEPH P. DAVIS III, 
21                                              James M. Vant and William Wargo (on the 
22                                              brief), Greenberg Traurig, LLP, Boston, 
23                                              MA, for Defendant‐Appellee SBA 
24                                              Communications Corporation. 
25     
26    HALL, Circuit Judge: 
27 
28           Orchard  Hill  Master  Fund  Ltd.,  Fore  Multi  Strategy  Master  Fund,  Ltd., 

29    Silverback  Arbitrage  Master  Fund  Limited,  Smi  Defensive  LP,  and  Capital 

30    Ventures International (collectively, “plaintiffs”) appeal from an October 1, 2015 

31    judgment entered  in  the  Southern  District  of  New  York  (Batts,  J.)  granting  SBA 

32    Communications Corporation’s (“SBAC”) motion to dismiss for failure to state a 
                                                   2 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                     
 1    claim. Plaintiffs owned two convertible notes issued by SBAC. After converting 

 2    the notes into equity and/or cash, plaintiffs brought this breach of contract claim, 

 3    alleging  that  SBAC  failed  to  pay  the  interest  owed  on  the  underlying  notes 

 4    following  the  conversion.  The  district  court dismissed  the  claim  with prejudice, 

 5    holding  that  there  was  no  reasonable  interpretation  of  the  underlying  contract 

 6    that  entitled  the  plaintiffs  to  both  the  benefits  of  the  conversion  and  the  final 

 7    interest  payment.  On  appeal,  plaintiffs  argue  that  the  contract  unambiguously 

 8    entitled  them  to  the  post‐conversion  interest  payment.  In  the  alternative, 

 9    plaintiffs argue that the contract was ambiguous and that the court should have 

10    conducted  fact  finding  to  allow  the  plaintiffs  to  submit  evidence  of  industry 

11    custom and usage for similar convertible debt instruments. Plaintiffs also assert 

12    that the district court erred by denying plaintiffs the opportunity to amend their 

13    complaint. For the reasons stated below, we affirm the district court’s dismissal 

14    of plaintiffs’ complaint.  

15           I.     Background 

16           Plaintiffs  held  two  sets  of  SBAC  issued  convertible  notes  (collectively, 

17    “notes”). One set of notes was issued in 2008 and matured in 2013, and the other 

18    was  issued  in  2009  and  matured  in  2014.  The  notes  were  hybrid  debt/equity 


                                                    3 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                     
 1    instruments  pursuant  to  which  plaintiffs  lent  money  to  SBAC,  and  in  return, 

 2    plaintiffs  received  periodic  interest  payments.  Plaintiffs  also  had  the  option  to 

 3    convert the notes into SBAC shares or into cash. SBAC issued the notes pursuant 

 4    to two indentures that were substantively identical to one another except for the 

 5    applicable  interest  rates,  dates,  and  offering  amounts.  The  indentures  dictated 

 6    the terms of the notes and the obligations of the parties. Plaintiffs converted their 

 7    notes  into  equity  shares  and/or  cash  near  the  date  at  which  the  notes  were  to 

 8    mature.  Plaintiffs  assert  that  under  the  indentures  SBAC  was  required  to  pay 

 9    them interest after the conversions.  

10                    a. Structure of the Interest Payments1 

11             Section 2.03(c) of the indentures (“Payment of Interest Clause”) states the 

12    parties’  obligations  surrounding  interest  payments.  The  provision  states  in  part 

13    that: 

14             Interest shall be payable on [the two Interest Payment dates] of each 
15             year . . . to the Person in whose name any Note is registered on the 
16             Register  at  the  close  of  business  on  any  Regular  Record  Date  with 
17             respect  to  the  applicable  Interest  Payment  Date,  except  that  the 
18             interest  payable  on  the  Maturity  Date  will  be  paid  to  the  Person  to 
19             whom the principal amount is paid. 
20     
                                                    
      1   The  full  text  of  Section  2.03(b)  and  (c)  of  the  indentures  is  included  in  an 
      appendix to this opinion.  
                                                      4 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                  
 1    J.A. at 46. 

 2           Under  the  indentures,  therefore,  SBAC  was  required  to  pay  interest  to 

 3    noteholders on specified dates—Interest Payment Dates—which were scheduled 

 4    every  six  months  throughout  the  term  of  the  notes.  Two  weeks  before  every 

 5    Interest  Payment  Date  was  a  Regular  Record  Date.  The  noteholders  on  the 

 6    Regular  Record  Date  were  entitled  to  receive  the  interest  payment  for  the 

 7    upcoming  Interest  Payment  Date.  As  noted  above,  the  Payment  of  Interest 

 8    Clause  creates  an  exception  to  this  arrangement  such  that  the  final  interest 

 9    payment would be paid to the person to whom the principal would be paid.  

10           Section  2.03(b)  of  the  indentures  (“Payment  on  Maturity  Provision”) 

11    describes  the  parties’  obligations  if  a  noteholder  declines  to  convert  the  notes 

12    before the Maturity Date. Section 2.03(b) states: 

13           The  Notes  shall  mature  on  [the  Maturity  Date],  unless  earlier 
14           converted or repurchased in accordance with the provisions hereof. 
15           On  the  Maturity  Date,  each  Holder  shall  be  entitled  to  receive  on 
16           such date $1,000 in cash for each $1,000 principal amount of Notes, 
17           together with accrued and unpaid interest to, but not including, the 
18           Maturity Date. 
19     
20    J.A. at 46.  

21     

22     
                                                   5 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                      
 1                    b. The Wash Clause and Maturity Exception

 2           Under the terms of the indentures, plaintiffs had the right to convert their 

 3    notes at any time up until two trading days before the Maturity Date. J.A. at 79. 

 4    Plaintiffs  refer  to  the  later  portion  of  Section  2.03(c)  as  the  “Wash  Clause.”  The 

 5    Wash  Clause  applies  to  noteholders  who  convert  their  notes  during  the  two 

 6    week period after the Regular Record Date but before the Interest Payment Date. 

 7    The Wash Clause provides: 

 8           Notwithstanding  [the  Payment  of  Interest  Clause]  any 
 9           Notes . . . surrendered  for  conversion  after  the  close  of  business  on 
10           the  Regular  Record  Date  for  an  Interest  Payment  Date  but  prior  to 
11           the  applicable  Interest  Payment  Date  shall  be  accompanied  by 
12           payment  [from  the  Holder] . . . of  an  amount  equal  to  the  interest 
13           otherwise payable on such Interest Payment Date. 
14     
15    J.A. at 46.  

16           Thus,  if  a  noteholder  converts  between  the  Regular  Record  Date  and  the 

17    Interest  Payment  Date,  the  payment  by  the  noteholder  under  the  Wash  Clause 

18    cancels  out  the  interest  payment  received  by  the  noteholder  on  the  Interest 

19    Payment  Date.  A  noteholder  who  wishes  to  avoid  the  impact  of  the  Wash 

20    Clause—and receive both the interest payment and equity shares and/or cash—

21    may  choose  to  hold  the  note  until  it  receives  the  interest  payment  and  then 

22    convert the note after the Interest Payment Date.  
                                                     6 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                      
 1           Section  2.03(c)(i)  (“Maturity  Exception”)  states  that  no  Wash  Clause 

 2    “payment  need  be  made . . . with  respect  to  conversions  after  the  close  of 

 3    business on [the final Regular Record Date prior to the Maturity Date.]”2 J.A. at 

 4    46.  Plaintiffs  allege  that  market  convention  has  developed  the  Maturity 

 5    Exception to allow noteholders who want to convert and receive the final interest 

 6    payment and who would have converted immediately after the Interest Payment 

 7    Date in other periods, to do so in the Final Period. 

 8                  c. Plaintiffs’ Conversions 

 9           Plaintiffs were noteholders on the final Regular Record Date of the notes’ 

10    term  but  converted  their  notes  prior  to  the  Maturity  Date.  Plaintiffs  thus 

11    converted  their  notes  during  the  Final  Period.  Pursuant  to  the  Maturity 

12    Exception  to  the  Wash  Clause,  plaintiffs  did  not  pay  SBAC  in  the  amount  of 

13    interest payable on the Maturity Date. SBAC did not pay plaintiffs the interest on 

14    the  notes  for  the  final  six  month  period.  Plaintiffs  assert  that  under  the  plain 

15    language  and  structure  of  the  indentures,  SBAC  was  obligated  to  pay  them 

16    interest  because  they  were  noteholders  on  the  final  Regular  Record  Date  and 
                                                    
      2  The  text  of  the  two  indentures  provides  actual  dates  for  the  final  Regular 

      Record  Date  for  each  of  the  notes.  J.A.  at  46,  136.  Plaintiffs  refer  to  the  time 
      period  between  the  final  Regular  Record  Date  and  the  Maturity  Date  as  the 
      “Final Period.”   
                                                     7 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                       
 1    received conversion compensation on the Maturity Date. Plaintiffs contend that 

 2    SBAC has improperly withheld more than $8 million in accrued interest.  

 3                  d. Procedural History 

 4           Plaintiffs filed suit against SBAC in the Supreme Court of New York, New 

 5    York  County  on  November  19,  2014.  In  their  complaint,  Plaintiffs  assert  two 

 6    identical  causes  of  action:  a  breach  of  contract  claim  for  each  set  of  notes.  One 

 7    month after suit was filed, SBAC removed the case to federal court. SBAC moved 

 8    to dismiss the complaint for failure to state a claim. The district court granted the 

 9    motion,  holding  that  there  was  no  reasonable  interpretation  of  the  underlying 

10    contract that entitled the plaintiffs to both the benefits of the conversion and the 

11    final interest payment. Plaintiffs appeal.  

12           II.    Discussion 

13                  a. Standard of Review  

14           We review de novo a district court’s dismissal of a complaint under Federal 

15    Rule  of  Civil  Procedure  12(b)(6).  Carpenters  Pension  Trust  Fund  of  St.  Louis  v. 

16    Barclays  PLC,  750  F.3d  227,  232  (2d  Cir.  2014).  We  also  review  de  novo  a  district 

17    court’s  decision  to  dismiss  without  leave  to  amend  on  the  ground  that 

18    amendment would be futile. Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 490 


                                                     8 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                      
 1    (2d Cir. 2011) (recognizing that although this Court reviews a denial of leave to 

 2    amend  under  an  abuse  of  discretion  standard,  “[w]hen  the  denial  of  leave  to 

 3    amend  is  based  on  a  legal  interpretation,  such  as  a  determination  that 

 4    amendment would be futile, a reviewing court conducts a de novo review”).  

 5                  b. Relevant Law  

 6           The  indentures  are  governed  by  New  York  state  law.  J.A.  at  97.  Under 

 7    New York state law, a breach of contract claim must allege; “(i) the formation of a 

 8    contract  between  the  parties;  (ii)  performance  by  the  plaintiff;  (iii)  failure  of 

 9    defendant  to  perform;  and  (iv)  damages.”  Orlander  v.  Staples,  Inc.,  802  F.3d  289, 

10    294  (2d  Cir.  2015).  ”It  is  a  well‐established  rule  in  this  Circuit  that  the 

11    interpretation of Indenture provisions is a matter of basic contract law.” Bank of 

12    N.Y. Trust Co. v. Franklin Advisers, Inc., 726 F.3d 269, 276 (2d Cir. 2013) (internal 

13    quotation omitted). At the motion to dismiss stage, a district court may dismiss a 

14    breach  of  contract  claim  only  if  the  terms  of  the  contract  are  unambiguous.  See 

15    Eternity  Global  Master  Fund  Ltd.  v.  Morgan  Guar.  Trust  Co.  of  N.Y.,  375  F.3d  168, 

16    178  (2d  Cir.  2004)  (noting  that  “if  a  contract  is  ambiguous . . . ,  a  court  has 

17    insufficient data to dismiss a complaint for failure to state a claim”).  “Whether or 

18    not  a  writing  is  ambiguous  is  a  question  of  law  to  be  resolved  by  the  courts.” 


                                                     9 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                      
 1    Orlander,  802  F.3d  at  294  (quoting  W.W.W.  Assocs.,  Inc.  v.  Giancontieri,  565 

 2    N.Y.S.2d 440, 443 (1990)).  

 3           A contract is ambiguous under New York law “if its terms could suggest 

 4    more  than  one  meaning  when  viewed  objectively  by  a  reasonably  intelligent 

 5    person  who  has  examined  the  context  of  the  entire  integrated  agreement  and 

 6    who is cognizant of the customs, practices, usages and terminology as generally 

 7    understood in the particular trade or business.” Chesapeake Energy Corp. v. Bank of 

 8    N.Y.  Mellon  Trust  Co.,  773  F.3d  110,  114  (2d  Cir.  2014)  (internal  quotation 

 9    omitted).  A  contract  is  unambiguous,  however,  if  “the  contract  language  has  a 

10    definite  and  precise  meaning . . . and  concerning  which  there  is  no  reasonable 

11    basis for a difference of opinion.” Id. (quoting Law Debenture Trust Co. of N.Y. v. 

12    Maverick Tube Corp., 595 F.3d 458, 466 (2d Cir. 2010)). We analyze the ambiguity 

13    of  a  provision  under  the  “normal  rules  of  contract  interpretation:  ‘words  and 

14    phrases should be given their plain meaning’ and a ‘contract should be construed 

15    so as to give full meaning and effect to all of its provisions.’” Orlander, 802 F.3d at 

16    295  (quoting  Shaw  Grp.  Inc.  v.  Triplefine  Int’l  Corp.,  322  F.3d  115,  121  (2d  Cir. 

17    2003)).  




                                                    10 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                   
 1           Here,  the  parties  do  not  dispute  that  plaintiffs  have  adequately  pled  that 

 2    there  was  a  contract,  that  plaintiffs  performed  under  the  contract,  and  that  the 

 3    plaintiffs suffered damages. The only issue in dispute is whether, as a matter of 

 4    law,  SBAC’s  refusal  to  pay  plaintiffs  the  final  interest  payment  constituted  a 

 5    failure to perform under the indentures. We hold that it was not and affirm the 

 6    district court’s judgment dismissing plaintiffs’ complaint.  

 7                  c. Analysis 

 8           The  full  text  of  Section  2.03(c),  the  Payment  of  Interest  Clause,  requires 

 9    SBAC  to  pay  interest  on  a  biannual  basis  to  persons  who  are  registered  as 

10    noteholders  on  the  respective  Regular  Record  Date  preceding  an  Interest 

11    Payment  Date.  J.A.  at  46.  The  Wash  Clause  specifies  that  when  a  noteholder 

12    converts the note after the Regular Record Date but before the Interest Payment 

13    Date, the noteholder must pay SBAC the amount that the noteholder will receive 

14    from  SBAC  on  the  subsequent  Interest  Payment  Date.  The  result  is  that  the 

15    payments cancel each other out, and the noteholder does not reap the benefit of 

16    receiving  both  an  interest  payment  and  equity/cash  from  a  conversion  if  the 

17    noteholder  converts  during  the  two  week  period  before  the  Interest  Payment 




                                                  11 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                    
 1    Date.  The  Wash  Clause  allows  interest  payments  to  flow  only  to  those 

 2    noteholders who remain debtholders until the end of each six month cycle.  

 3           The  Payment  of  Interest  Clause  explicitly  alters  the  designation  of  the 

 4    recipient of the final interest payment. The clause states: “the interest payable on 

 5    the  Maturity  Date  will  be  paid  to  the  Person  to  whom  the  principal  amount  is 

 6    paid.”  Id.  Thus,  the  identity  of  the  noteholder  on  the  final  Regular  Recording 

 7    Date—the  one  preceding  the  Maturity  Date—is  irrelevant  for  purposes  of  the 

 8    final interest payment because it is the person who is paid the principal amount 

 9    on the Maturity Date who is entitled to receive the final interest payment. Section 

10    2.03(b),  the  Payment  on  Maturity  Provision,  identifies  the  person  who  receives 

11    the principal amount. That provision states that the “Notes shall mature on [the 

12    Maturity  Date],  unless  earlier  converted  or  repurchased  in  accordance  with  the 

13    provision hereof [and that] each Holder shall be entitled to receive on such date 

14    $1,000 in cash for each $1,000 principal amount of Notes, together with accrued 

15    and unpaid interest.” Id. Read in conjunction with the Interest Payment Clause, 

16    the Payment on Maturity Provision unambiguously directs SBAC to pay the final 

17    interest  payment and  the  principal  to  the  holder  of  a  note  that  was  not  “earlier 

18    converted or repurchased.” Id. Here, because plaintiffs had earlier converted the 


                                                   12 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                       
 1    notes, prior to the Maturity Date, they were not noteholders on the Maturity Date 

 2    and are not entitled on that basis, therefore, to the principal amount or the final 

 3    interest payment. With respect to who may receive the final interest payment, the 

 4    indentures are unambiguous.    

 5           Unsurprisingly, plaintiffs disagree and advance several arguments for why 

 6    they  are  entitled  to  the  final  interest  payment.  First,  plaintiffs  contend  that  the 

 7    Wash  Clause  and  the  Maturity  Exception,  when  read  in  conjunction  with  the 

 8    entirety  of  the  Payment  of  Interest  Clause,  entitle  plaintiffs  to  the  final  interest 

 9    payment.  Plaintiffs  argue  that  the  only  reasonable  interpretation  of  Section 

10    2.03(c)  is  that  SBAC  is  obligated  to  pay  interest  for  conversions  made  after  the 

11    Final Regular Recording Date but before the Maturity Date. Otherwise, plaintiffs 

12    argue, the Wash Clause would be superfluous and the Maturity Exception would 

13    be  doubly  superfluous.  Plaintiffs  contend  that  the  Maturity  Exception  to  the 

14    Wash  Clause  would  be  unnecessary  if  the  Payment  of  Interest  Clause  did  not 

15    require SBAC to pay the final interest payment after plaintiffs converted because, 

16    if this were so, the Wash Clause would not apply at all, and thus, an exception to 

17    it  would  be  equally  redundant.  To  avoid  reading  the  indentures  in  a  way  that 

18    creates  redundant  clauses,  plaintiffs  assert,  we  should  interpret  the  Payment  of 


                                                    13 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                  
 1    Interest  Clause  as  requiring  SBAC  to  pay  the  final  interest  payment  when 

 2    plaintiffs  converted  in  the  Final  Period  and  interpret  the  Maturity  Exception  to 

 3    the  Wash  Clause  as  exempting  plaintiffs  from  having  to  pay  the  reciprocal 

 4    amount to SBAC in a wash payment.  

 5           We disagree. Although clever, plaintiffs’ interpretation of the indentures is 

 6    unreasonable  because  it  rests  on  a  misunderstanding  of  the  interplay  between 

 7    the  Wash  Clause  and  the  Payment  of  Interest  Clause.  The  Wash  Clause  begins 

 8    with the phrase: “Notwithstanding the foregoing.” J.A. at 46. The “foregoing” in 

 9    this phrase refers to the Payment of Interest Clause, which describes the interest 

10    payment  rules.  Thus,  “notwithstanding”  the  interest  payment  rules—which 

11    include  the  different  rule  for  the  final  interest  payment  on  the  Maturity  Date—

12    the  Wash  Clause  applies.  The  Wash  Clause,  therefore,  applies  to  every 

13    conversion  that  occurs  between  a  Regular  Recording  Date  and  an  Interest 

14    Payment  Date,  including  conversions  that  occur  during  the  Final  Period.  The 

15    Wash Clause obligates all noteholders who convert during one of these periods 

16    to  pay  SBAC  the  “amount  equal  to  the  interest  otherwise  payable,”  J.A.  at  46, 

17    “notwithstanding”  SBAC’s  obligation  to  pay  noteholders  interest  in  the  first 

18    instance.  Thus,  under  the  Wash  Clause,  the  final  Regular  Recording  Date  and 


                                                  14 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                   
 1    final  Interest  Payment  Date  trigger  plaintiffs’  obligations,  whereas  under  the 

 2    Payment  of  Interest  Clause,  the  final  Regular  Recording  Date  and  final  Interest 

 3    Payment  Date  (i.e.  the  Maturity  Date)  do  not  trigger  SBAC’s  corresponding 

 4    interest  payment  obligations.  This  dynamic  creates  a  one‐sided  obligation  for  a 

 5    noteholder who converts during the Final Period. Rather than being redundant, 

 6    the Maturity Exception is the simplest mechanism, within this particular interest 

 7    payment  structure,  to  ensure  SBAC  does  not  receive  a  windfall  payment  from 

 8    noteholders.  Contrary  to  plaintiffs’  assertions,  this  is  the  only  reasonable 

 9    interpretation of the Wash Clause and the Maturity Exemption.  

10           Plaintiffs’  proposed  reading,  moreover,  would  allow  noteholders  who 

11    convert  in  the  Final  Period  to  reap  the  additional  benefit  of  obtaining  interest 

12    plus cash and/or stock while noteholders who convert in any other period would 

13    only  get  cash  and/or  stock.  Plaintiffs  contend  that  their  reading  does  not  grant 

14    additional  benefits  to  a  noteholder  who  converts  in  the  Final  Period  and  is 

15    consistent  with  the  structure  of  the  indentures  because  in  every  other  period 

16    noteholders  have  the  option  of  waiting until  the  day  after the  Interest  Payment 

17    Date  to  convert  in  order  to  receive  both  an  interest  payment  plus  cash  and/or 

18    stock.  We  are  unpersuaded.  As  described  above,  the  indentures  structure  the 


                                                  15 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                  
 1    interest payments in six‐month intervals whereby a noteholder receives interest 

 2    for  holding  a  note  through  a  six‐month  cycle.  That  a  noteholder  can  convert 

 3    anytime  during  the  subsequent  cycle  does  not  alter  the  plain  language  of  the 

 4    Payment of Interest Clause or the structure of the interest payments. 

 5           Similarly,  we  are  unpersuaded  by  plaintiffs’  argument  that  the  following 

 6    language in the notes obliges SBAC to pay the final interest payment: SBAC “will 

 7    pay interest on the Notes . . . to the Persons who are registered holders of Notes 

 8    at 5:00  p.m.,  New York  City  time,  on the  [Regular  Record  Date]  next  preceding 

 9    the Interest Payment Date even if Notes are canceled after the record date and on 

10    or  before  the  Interest  Payment  Date,  except  as  otherwise  provided  in  the 

11    Indenture.”  J.A.  at  106,  197.  Because  this  language  does  not  create  any  new  or 

12    different  obligations  than  those  in  the  indentures  and  explicitly  defers  to  the 

13    indentures  if  there  is  a  contradiction  between  the  notes  and  the  indentures,  we 

14    rely  on  the  plain  language  of  the  indentures  when  analyzing  the  respective 

15    obligations of the parties. 

16           Focusing on the conversion of their notes, plaintiffs further argue that the 

17    district court mischaracterized when the conversion of their notes took place and 

18    erred in not finding that they were the party “to whom the principal amount is 


                                                  16 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                
 1    paid” thus entitling them under the Payment of Interest Clause and Payment on 

 2    Maturity Provision to the final interest payment. J.A. at 46. This argument turns 

 3    on  the  distinction  throughout  the  indentures  between  surrendering  a  note  for 

 4    conversion and the actual conversion itself and relies on an alternative reading of 

 5    the term “principal.” Plaintiffs assert that although they surrendered their notes 

 6    for conversion prior to the Maturity Date, the act of conversion occurred on the 

 7    Maturity Date, and thus the notes were not “earlier converted.” J.A. at 46.  They 

 8    argue, moreover, that because the equity a noteholder receives upon conversion 

 9    is  calculated  based  on  a  conversion  rate  that  is  premised  on  the  principal 

10    amount,  their  conversion  on  the  Maturity Date was,  in  fact,  the  payment  of  the 

11    principal amount.  

12          Plaintiffs’ proposed interpretations of the Payment of Interest Clause and 

13    Payment  on  Maturity  Provision  are  unreasonable.  Article  10  of  the  Indentures, 

14    entitled  Conversion  of  Notes,  defines  “Conversion  Date”  as  “[t]he  date  the 

15    Holder  satisfies  the  foregoing  requirements.”  J.A.  at  82.  The  “foregoing 

16    requirements”  are  set  forth  in  a  list  of  steps—including  submitting  notice, 

17    fulfilling  obligations  under  the  Wash  Clause,  and  paying  transfer  taxes—which 

18    can  be  satisfied  by  a  noteholder  unilaterally.  Id.  The  Conversion  Date  is, 


                                                 17 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                    
 1    therefore,  the  date  the  noteholder  effectively  submits  its  notes  for  conversion. 

 2    Plaintiffs’  argument  that  the  notes  were  “converted”  on  a  later  date  when  the 

 3    equity shares were distributed to the plaintiffs is incorrect. Furthermore, that the 

 4    value  of  the  equity  shares  is  dependent  on  the  principal  amount  does  not 

 5    contradict  or  change  the  fact  that  when  a  noteholder  exercises  the  right  to 

 6    convert  a  note,  the  noteholder  relinquishes  the  note—and  thus  the  right  to  the 

 7    principal and interest—in exchange for equity shares or cash. The principal is not 

 8    paid  during  conversion,  but  rather  transformed  from  a  principal  amount  to 

 9    equity  shares  or  cash.  Plaintiffs  cannot  overcome  this  fact  by  ignoring  it  and 

10    proposing to equate the value of the principal as a standard for conversion with 

11    the principal amount itself. The indentures are unambiguous and do not entitle 

12    plaintiffs to the final interest payment.3  



                                                    
      3   The  district  court  further  relied  on  Section  10.02(g)  of  the  Indentures  and 
      Columbia  Gas  Systems,  Inc.  v.  United  States,  473  F.2d  1244  (2d  Cir.  1973),  to 
      conclude that “upon conversion, the unpaid interest is considered to have been 
      paid  through  the  stock  or  cash  received  by  the  converting  Holder,”  and,  thus, 
      that  plaintiffs,  as  converting  noteholders,  do  not  have  an  entitlement  to  any 
      interest payments. Orchard Hill Master Fund Ltd. v. SBA Commc’ns. Corp., 2015 WL 
      5841232  (S.D.N.Y.,  Oct.  1,  2015)  *  8–9.  While  we  agree  that  Section  10.02(g) 
      supports  the  general  proposition  that,  upon  conversion,  interest  stops  accruing 
      and  SBAC  is  not  required  to  pay  ongoing  interest  payments,  because  we 
      determine  here  that  the  text  of  the  Payment  of  Interest  Clause  is  dispositive  of 
                                                     18 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                                                                       
 1               Finally,  plaintiffs  contend  that  the  district  court  erred  by  dismissing their 

 2    complaint  without  granting  them  leave  to  amend.  Plaintiffs  argue  that  because 

 3    the  district  court  dismissed  the  complaint,  in  part,  on  the  basis  that  plaintiffs 

 4    failed  to  support  their  argument  relating  to  market  convention  and  industry 

 5    practice  with  anything  other  than  conclusory  allegations,  plaintiffs  should  be 

 6    allowed  to  re‐plead  more  specific  facts  to  cure  this  pleading  defect.  Plaintiffs, 

 7    however, do not explain what market convention evidence they would submit in 

 8    their amended complaint to support their market convention theory. Regardless, 

 9    because  we  have  determined  that  the  plain  language  and  structure  of  the 

10    indentures  unambiguously  foreclose  plaintiffs’  right  to  the  final  interest 

11    payment,  we  agree  with  the  district  court  that  re‐pleading  would  be  futile.  See 

12    Thea v. Kleinhandler, 807 F.3d 492, 496–97 (2d Cir. 2015) (“Proposed amendments 

13    are  futile  if  they  would  fail  to  cure  deficiencies  or  state  a  claim  under  Rule 

14    12(b)(6).”(internal  quotation  omitted)).  We  affirm  the  district  court’s  denial  of 

15    plaintiffs’ motion for leave to re‐plead.  

16               III.       Conclusion 

17               For the reasons stated above, the judgment of the district court is affirmed.  
                                                                                                                                                        
      whether  plaintiffs’  are  entitled  to  the  final  interest  payment,  we  do  not  analyze 
      Section 10.02(g).      
                                                                            19 
       
      15‐3462‐cv 
      Orchard Hill Master Fund v. SBAC Corp. 
                                                                                                        
 1                                             Appendix 

 2            SECTION 2.03 Date and Denomination of Notes: Payment at Maturity; Payment of
 3    Interest.
 4 
 5          (b) Payment at Maturity. The Notes shall mature on May1, 2013, unless earlier converted
 6              or repurchased in accordance with the provisions hereof. On the Maturity Date, each
 7              Holder shall be entitled to receive on such date $1,000 in cash for each $1,000
 8              principal amount of Notes, together with accrued and unpaid interest to, but not
 9              including, the Maturity Date. With respect to Global Notes, principal and interest will
10              be paid to the Depositary in immediately available funds. With respect to any
11              certificated Notes, principal and interest will be payable at the Company’s office or
12              agency in New York City, which initially will be the office or agency of the Trustee
13              located at 100 Wall Street, Suite 1600, New York, New York 10005, Attention:
14              Corporate Trust Administration and at the Company’s office or agency in Miami,
15              Florida, which initially will be the office or agency of the Trustee located at 200
16              South Biscayne Blvd, Suite 1870, Miami, Florida 33131, Attention: Corporate Trust
17              Administration. If the Maturity Date is not a Business Day, payment shall be made on
18              the next succeeding Business Day, and no additional interest shall be accrue thereon.
19 
20          (c) Payment of Interest. Interest on the Notes will accrue at the rate of 1.875% per
21              annum, from May 16, 2008 until the principal thereof is paid or made available for
22              payment. Interest shall be payable on May 1 and November 1 of each year (each, an
23              “Interest Payment Date”), commencing November 1, 2008, to the Person in whose
24              name any Note is registered on the Register at the close of business on any Regular
25              Record Date with respect to the applicable Interest Payment Date, except that the
26              interest payable on the Maturity Date will be paid to the Person to whom the principal
27              amount is paid. Notwithstanding the foregoing, any Notes or portion thereof
28              surrendered for conversion after the close of business on the Regular Record Date for
29              an Interest Payment Date but prior to the applicable Interest Payment Date shall be
30              accompanied by payment, in immediately available funds or other funds acceptable to
31              the Company, of an amount equal to the interest otherwise payable on such Interest
32              Payment Date on the principal amount being converted; provided that no such
33              payment need be made:
34 
35                 (i) with respect to conversions after the close of business on April 15, 2013;
36 
37                 (ii) with respect to conversions during such period commencing on the date the
38                 Company has given notice of a Fundamental Change pursuant to Section 10.01(4)
39                 to, and including, the second Scheduled Trading Day immediately preceding the
40                 corresponding Fundamental Change Repurchase Date: or
41 
42                 (iii) with respect to any overdue interest, if overdue interest exists at the time of
43                 conversion with respect to such Notes.


                                                    20